 1                                UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3                                                ***
 4   JOHN DEWAYNE BARNES,                                   Case No. 2:18-CV-00168-RFB-EJY
 5                 Plaintiff,
                                                                          ORDER
 6          v.
 7   LAS VEGAS METROPOLITAN POLICE
     DEPARTMENT DETENTION SERVICES
 8   DIVISION, et al.,
 9                 Defendants.
10

11          Before the Court is Plaintiff John Dewayne Barnes’ Motion to Substitute the True Name of
12   Doe Defendant(s) (ECF No. 25). No opposition having been timely filed, and good cause appearing,
13          IT IS HEREBY ORDERED that Plaintiff John Dewayne Barnes’ Motion to Substitute the
14   True Name of Doe Defendant(s), ECF No. 25, is GRANTED.
15          IT IS FURTHER ORDERED that ECF No. 25 shall be filed by the Clerk of the Court as
16   the “Operative Complaint.”
17          IT IS FURTHER ORDERED that the Answer to the Complaint (ECF No. 8) filed by
18   previously served Defendants shall be deemed the Answer to the Operative Complaint as defined in
19   this Order.
20          IT IS FURTHER ORDERED that the Clerk of Court will issue a summons for Defendant
21   Lana Robinson, and deliver the same, to the U.S. Marshal for service. The Clerk also will send a
22   copy of the Operative Complaint (ECF No. 25) and a copy of this Order to the U.S. Marshal for
23   service on Defendant Robinson.
24          IT IS FURTHER ORDERED that the Clerk will send to Plaintiff one (1) USM-285 form.
25   Plaintiff will have thirty (30) days within which to furnish to the U.S. Marshal the required USM-
26   285 form with relevant information as to the Defendant on the form. Within twenty (20) days after
27   receiving from the U.S. Marshal a copy of the USM-285 form showing whether service has been
28   accomplished, Plaintiff must file a notice with the Court identifying whether Defendant Robinson
                                                    1
 1   was served. If Plaintiff wishes to have service again attempted on Defendant Robinson, then a

 2   motion must be filed with the Court specifying a more detailed name and/or address for Defendant

 3   Robinson, or whether some other manner of service should be attempted.

 4           IT IS FURTHER ORDERED that, consistent with the Court’s previous Order, Plaintiff

 5   shall serve upon Defendants or, if appearance has been entered by counsel, upon the attorney(s), a

 6   copy of every pleading, motion or other document submitted for consideration by the Court. Plaintiff

 7   will include with the original paper submitted for filing a certificate stating the date that a true and

 8   correct copy of the document was mailed to the Defendants or counsel for the Defendants. The Court

 9   may disregard any paper received by a district judge or magistrate judge which has not been filed

10   with the clerk, and any paper received by a district judge, magistrate judge or the clerk which fails

11   to include a certificate of service.

12           IT IS FURTHER ORDERED that pursuant to Plaintiff’s obligation to serve by mail each

13   Defendant and/or Defendants’ Counsel, Robert W. Freeman, with Lewis Brisbois Bisgaard &

14   Smith, LLP, 6385 S. Rainbow Boulevard, Suite 600, Las Vegas, Nevada 89118, a copy of all

15   pleadings, motions or other documents submitted for consideration by the Court, as originally stated

16   by the Court in ECF No. 3 granting Plaintiff’s Application to Proceed In Forma Pauperis and

17   ordering that Plaintiff’s Complaint be filed, Plaintiff shall mail a copy of this Order and a copy of

18   Plaintiff’s Motion to Substitute the True Name of Doe Defendant to Robert W. Freeman, at the

19   address stated above within fifteen (15) days of receiving a copy of this Order.

20

21           DATED: September 4, 2019

22

23

24
                                                    ELAYNA J. YOUCHAH
25                                                  UNITED STATES MAGISTRATE JUDGE
26

27

28
                                                       2
